



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the
Criminal
    Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences:

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01,
    279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.





CITATION: R. v. Smith, 2011 ONCA 245





DATE: 20110330



DOCKET: C51694



COURT OF APPEAL FOR ONTARIO



Gillese, Lang and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Miles Smith



Appellant



Russell Silverstein, for the appellant



Grace Choi, for the respondent



Heard: March 29, 2011



On appeal from the sentence imposed on July 10, 2009, by
          Justice Gregory P. Rodgers of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

The appellant was convicted of sexual assault. Although the trial judge
    found that the appellant met the
Criminal Code
criteria for being a
    dangerous offender, he designated him a long term offender as he concluded that
    there was a reasonable possibility of eventual control of the risk he posed.
    During the dangerous offender proceedings, the appellant pleaded guilty to
    assault, criminal harassment, violation of a s. 515(12) order and failing to
    comply with probation. These offences related to the same complainant but
    pre-dated his trial.

[2]

The appellant was sentenced to 6 years imprisonment in addition to 31
    months of pre-sentence custody, to be followed by a long term offender
    supervision order in the community for 10 years. He seeks leave to appeal
    sentence on a single issue: whether the trial judge erred in failing to give
    enhanced credit for the appellants pre-sentence custody.

[3]

We see no basis on which to interfere with the sentencing judges
    exercise of discretion in determining the credit to be given for the
    pre-sentence custody or with the sentence.

[4]

The sentencing judge gave reasons for exercising his discretion to
    credit pre-sentence custody time on a 1 for 1 basis, including that he found it
    unlikely, based on the appellants record, that the appellant would be eligible
    for early release. This is a legitimate consideration and one that, on the
    record, the sentencing judge was entitled to make.

[5]

Another consideration was that the sentencing judge had found that the
    appellant met the dangerous offender criteria. It is in this context that the
    sentencing judge found the appellants dangerousness to be a relevant
    consideration on the issue of credit to be given for pre-sentence custody.

[6]

Moreover, the total sentence was fit and not rendered manifestly unfit by
    reason of pre-sentence custody being credited on a 1 for 1 basis, rather than
    on a 2 for 1 or 1.5 for 1 basis, as the appellant contends. The instant offences
    included acts of forced fellatio and anal rape on a vulnerable victim with
    intellectual disabilities. It was a significant aggravating factor that the
    offences took place within a domestic relationship. At the time of the
    offences, the appellant was on probation having only recently been released for
    violent offences against another domestic partner.

[7]

Accordingly, leave to appeal sentence is granted and the appeal is
    dismissed.

E. E.
    Gillese J.A.


